siti, Case 1:15-cr-00536-PGG Document 1059 Filed 03/15/20 Page 1 of1
eee U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

March 15, 2020

 

BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge MEMO ENDORSED
Southern District of New York i. ey ted
40 Foley Square The Application is granted.
New York, New York 10007 so ORDERED:

Re: United States v. Omar Amanat a I ll

 

 

SG SDa.
S8 15 Cr. 536 (PGG) Paul G. Gardephe, U ‘

Dated: //*24 gp ee

Dear Judge Gardephe:

The Government respectfully writes to request a brief extension of time to respond
to Omar Amanat’s motion for bail. (Dkt. 1057). On Friday, March 13, 2020 at approximately
6:05 p.m., the Court ordered the Government to respond to the defendant’s motion by Monday,
March 16, 2020 at 5:00 p.m. (Dkt. 1058). The Government requests that its time to respond be
extended by two days, until Wednesday, March 18, 2020 at 5:00 p.m. The defendant objects to
the Government’s request. The Government seeks this brief extension of time to enable it to
properly consult with appropriate personnel at the Bureau of Prisons (“BOP”), which the
Government has thus far been unable to do over the weekend. In the interim, the Government
notes that the BOP has been planning for COVID-19 since January 2020, including by establishing
an agency task force that is working in conjunction with subject matter experts at the Centers for
Disease Control and is reviewing guidance from the World Health Organization. On Friday,
March 13, 2020, the BOP announced that it had implemented a Phase Two response in order to
mitigate the spread of the virus within BOP facilities. See
https://www.bop.gov/resources/news/20200313_covid-19.jsp.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By: /s/
Joshua A. Naftalis
Andrea M. Griswold
Assistant United States Attorneys
(212) 637-2310/1205

cc: Defense Counsel (via ECF)

 
